Citation Nr: 1623253	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss. 

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his April 2013 substantive appeal (VA Form 9), the Veteran indicated that he wanted a hearing before the Board at the RO (Travel Board).  In November 2015, VA notified him at his last known address that his hearing was scheduled in February 2016.  He did not report to the scheduled Board hearing; however, the evidence indicates that he was admitted to a VA hospital in September 2015 with an admitting diagnosis of "altered mental status."  

In March 2016 correspondence, it appears that the Veteran was admitted indefinitely to a caregiving facility as a result of complications of dementia.  This document also revealed that he now has a guardian and a conservator.  In December 2015 correspondence, his Court-appointed conservator provided VA with the Veteran's new address. 

In sum, it appears as if the Veteran did not receive proper notice of the scheduled Board hearing at his current address.  Further, neither he (nor his conservator) nor his representative has indicated that he wishes to withdraw his hearing request.  Thus, he should be scheduled for a Travel Board hearing and must be notified of the hearing date at his current address of record.  If he desires to withdraw the hearing, he should do so in writing.
  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a Travel Board hearing.  Note the address change in December 2015 correspondence.  

2.  Then, the RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) and ensure that the letter is sent to the Veteran's current address.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

